Citation Nr: 1002960	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic brain injury.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 1998 to June 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In July 2007, the Board remanded this case for additional 
development, to include obtaining additional records through 
official sources regarding the circumstances of the in-
service head injury, and obtaining a competent opinion.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The record confirms the Veteran sustained a head injury 
in April 2000 while on active duty.  However, the 
preponderance of the evidence reflects this injury was due to 
his own willful misconduct.




CONCLUSION OF LAW

Service connection is not warranted for residuals of a 
traumatic brain injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.159, 
3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letters dated in July 2002 
and April 2003, both of which are clearly prior to the May 
2003 rating decision that is the subject of this appeal.  He 
was also sent additional VCAA notification letters in 
November 2005, October 2007, November 2008 and August 2009, 
followed by readjudication of the appellate claim via a 
September 2009 Supplemental Statement of the Case.  This 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the October 2007 and November 2008 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the February 
2007 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded multiple VA examinations in 2002 and 2003 which, in 
pertinent part, attributed multiple current disabilities to 
his in-service head injury.  In short, these examinations 
contain findings which are fully favorable to the Veteran.  
As such, the resolution of this case is not dependent on 
competent medical evidence.  Consequently, the Board finds 
that the duty to assist the Veteran has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In this case, as already noted, the Veteran's service 
treatment records confirm he sustained a head injury in April 
2000 while on active duty.  Moreover, VA medical examinations 
contain findings which attribute multiple current 
disabilities to that injury.  Despite the foregoing, the 
Board finds that service connection is not warranted for any 
of these residuals.

The Board acknowledges that requests through official 
channels reflect that no line of duty determination was made 
regarding the April 2000 head injury by the military in this 
case.  Nevertheless, the records regarding this injury 
indicates that it occurred due to the Veteran's own willful 
misconduct.  In pertinent part, the medical records reflect 
the Veteran's blood alcohol was 26 mg/dL.  The Board 
acknowledges that a July 2003 administrative decision 
concluded that the injuries were not in the line of duty 
because his blood alcohol level was 0.26 and the standards 
set at that time by the U.S. Department of Transportation 
stated that a blood alcohol level of 0.10 or more was 
presumed to be under the influence of intoxicating alcohol.  
Granted, an April 2009 VA medical opinion stated that blood 
alcohol content of 0.021 was equal to blood alcohol reading 
of 26 mg/dL, which is less than 0.10.  Nevertheless, the 
records contemporaneous with the circumstances of the April 
2000 head injury, to include the Veteran's behavior at the 
time of the injury, all indicate that alcohol was the 
proximate cause of the injury.  The Board also notes that the 
Veteran has not explicitly contradicted this finding, as he 
testified that he cannot remember the circumstances of the 
injury.  See Transcript pp. 2-3, 7.

Under the law, when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301 (a).  See also 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. 
§ 3.1(n)(1).  Mere technical violations of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

In view of the foregoing, the Board finds that the April 2000 
head injury sustained by the Veteran was caused by his own 
willful misconduct as the consumption of alcohol was the 
proximate cause of that injury.  Compensation payment for 
disability proximately caused by a veteran's own willful 
misconduct is prohibited by law.  See 38 C.F.R. § 
3.301(c)(2).  As such, the benefit of the doubt doctrine in 
not applicable in this case, and the claim must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301.


ORDER

Entitlement to service connection for residuals of a 
traumatic brain injury is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


